Citation Nr: 0116090	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left eye infection.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin rash, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 1995.  In pertinent part, that decision denied 
the veteran's request to reopen the claims of entitlement to 
service connection for PTSD and a left eye infection.  It 
also denied the veteran's claim of entitlement to service 
connection for a skin rash.  The denials of the requests to 
reopen and denial of service connection were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the June 1995 decision also denied 
entitlement to a non-service-connected pension.  This denial 
was also duly appealed.  The appeal was resolved in the 
veteran's favor by a rating decision dated March 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO denied service connection for a left eye infection 
in January 1985.  The veteran did not timely initiate an 
appeal of that decision.  

3.  Evidence relevant to the veteran's left eye infection 
received since the January 1985 rating decision is so 
significant that it must be considered with all the evidence 
of record in order to decide fairly the merits of the 
veteran's claim.

4.  There is no evidence of current residuals of a left eye 
infection incurred during active service.

5.  The RO denied service connection for PTSD in May 1986.  
The veteran did not timely initiate an appeal of that 
decision. 

6.  The RO denied the veteran's requests to reopen the claim 
of entitlement to service connection for PTSD in April 1992 
and June 1993.  

7.  Evidence relevant to PTSD received since the June 1993 
rating decision is so significant that it must be considered 
with all the evidence of record in order to decide fairly the 
merits of the veteran's claim.

8.  There is no evidence of a current diagnosis of PTSD.

9.  There is no competent medical evidence of a current 
diagnosis of chloracne nor is there evidence of a skin 
disease or disorder that occurred during the veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  The January 1985, May 1986, and June 1993 RO decisions 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.302, 20.1103 (2000).

2.  New and material evidence was submitted to reopen the 
veteran's claims for service connection for PTSD and a left 
eye infection.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  

3.  PTSD, a left eye infection, and skin disorder were not 
incurred in or aggravated by active service.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307(a)(6), 3.309(e) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
veteran in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the veteran and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  Review of the claims folder reveals that the 
RO has adequately notified the veteran of the requirements 
for reopening his service connection claim through its rating 
decisions and supplemental statements of the case.  

With regard to the veteran's claims of service connection for 
left eye infection, PTSD, and skin disorder, review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  The RO apprised the veteran and 
his representative of the basic requirements for direct 
service connection, presumptive service connection, and the 
types of evidence needed to substantiate the claim.  The RO 
further provided notice of the requirements for the veteran's 
claim in the rating decisions and the February 1996 statement 
of the case and the October 2000 supplemental statement of 
the case.  The veteran has not identified any other private 
or VA medical records to support his claim that VA has not 
assisted in obtaining.

The RO has also provided the veteran with medical 
examinations in an effort to assist the veteran in accordance 
with VCAA.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   
In sum, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

Law and Regulation

Service Connection

Service connection may be established for disabilities 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268, 271-72 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "disability" means "impairment in 
earning capacity" resulting from diseases or injuries 
incurred in active service and their residual conditions.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A subjective 
complaint such as pain, without a diagnosed or identified 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congenital or developmental defects as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disorder that is 
diagnosed after discharge when all of the evidence 
establishes that such disorder was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

New and Material Evidence

It is observed that the RO certified the veteran's claims as 
claims for service connection for PTSD and left eye 
infection.  However, the Board has jurisdiction to consider 
previously adjudicated claims only if new and material 
evidence has been presented.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  As a jurisdictional matter, the 
question of whether new and material evidence had been 
submitted may be raised at any time during proceedings by any 
party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  The issues under current de novo 
appellate consideration are as framed above, i.e., whether 
new and material evidence sufficient to reopen the veteran's 
claims of entitlement to service connection for PTSD and 
residuals of a left eye infection has been submitted.  Only 
if the Board finds new and material evidence may it properly 
address the merits of the claims.

The veteran originally submitted a claim for service 
connection for various disabilities including an eye 
infection and skin eruptions (chloracne) in January 1985.  
The RO denied service connection for among other things an 
eye infection in July 1985.  Review of the claims folder 
reveals the issue of service connection for skin eruptions 
was not addressed on its until the rating decision of June 
1995 and is therefore addressed on its merits below.  The 
veteran did not file a notice of disagreement (NOD) with the 
July 1985 decision within one year of its date, so it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103.

The veteran filed a claim for service connection for PTSD in 
January 1986.  That claim was denied in May 1986 and no NOD 
was filed within one year.  Id.
The veteran filed to reopen the issue of service connection 
in August 1991, but was denied in April 1992.  He again filed 
to reopen in May 1992, but was denied in June 1993.  The 
veteran did not file a NOD with the June 1993 decision within 
one year of its date, so it became final. Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held 
that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require the VA to consider patently incredible evidence (e.g. 
the inherently false or untrue) to be credible.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the previous decision denying service connection for an 
eye infection since July 1985 and for PTSD since June 1993.
 
The Evidence

Eye Infection

All available service medical records were of record at the 
time of the rating decisions in July 1985 and June 1993.  
Review of the records was negative for reports of complaint, 
symptoms, treatment, or diagnosis of any eye disease or 
disorder.  The records have an examination dated in February 
1968 that notes the purpose of the examination is loss of 
records.  This would indicate that the service medical 
records are potentially incomplete.  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim was undertaken with 
this duty in mind. 

The report of an October 1984 disability evaluation performed 
at the Santa Clara Valley Medical Center noted no 
abnormalities of the eyes.

The report of a VA examination dated in April 1985 was 
negative for any abnormality of the eyes.  His pupils reacted 
to light and accommodation.  There was no diplopia or 
nystagmus.  There was a normal field of vision and normal 
funduscopic examination.

Subsequent to the rating decision in 1985 the veteran 
submitted his own contentions and further post service 
medical records.

In May 1995 the veteran submitted a statement that alleged 
his records had been lost.  He asserted that he was 
hospitalized and treated for an eye infection.  He reported 
that a lot of white mucous substance ran from his eyes for 
two months.

The RO attempted to confirm the veteran's allegations through 
the National Personnel Records Center (NPRC).  Without more 
specific information, the NPRC was unable to confirm the 
treatment from unit morning reports.

In July 1997 the veteran submitted a statement that he sought 
treatment about December 15, 1967.  He reported that he 
stayed in the hospital one or two weeks for an eye infection.  
He noted that a white substance came from his left eye.  A 
medic bandaged his eye with white gauze and he was flown to 
the hospital.  He reported that his eye still bothers him and 
runs water.  He needed eye glasses to read small print or 
newspapers.

VA medical records dated in November 1986 show the veteran's 
eyesight as OD (right) 20/200 and OS (left) 20/100.  He was 
noted to be having pain in both eyes, with dizziness and 
drowsiness for the previous three weeks.  He claimed that the 
vision in OD had worsened in the past few weeks.  He had 
constant lacrimation and "triple vision" for the previous 
two and one half weeks.  He reported diplopia for one year 
and blurred vision for three years.  On examination, the 
veteran's pupils were equal, round, and reactive to light.  
Extraocular movement was intact.  Fundi were 1:1 and 1:2.  
The sclerae were injected.  The diagnosis was possible 
macular degeneration versus optic degeneration.  The veteran 
was referred to the eye clinic, but records indicated that he 
did not keep his appointment.

In August 1997 the veteran was examined by VA for 
compensation purposes.  The veteran complained that his eyes 
were sore all the time and that he could not see well.  The 
examiner noted there was no history of eye infection or 
injury in the service medical records.  The diagnosis was no 
evidence of eye injury or infection with a normal eye 
examination in both eyes.  There was no organic explanation 
for slightly reduced vision in both eyes.  The veteran was 
noted to exhibit very poor effort on the vision examination 
in both eyes.  He had uncorrected acuity of 20/30 on the 
right and 20/40 on the left.

Analysis

The Board finds that the veteran has added substantially to 
the state of the record regarding the circumstances of the 
infection of his left eye and subsequent treatment during his 
period of service.  The evidence currently of record also 
details some loss of vision that was not of record at the 
time of the previous final decision.  Accordingly, the Board 
finds that new and material evidence has been presented 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a left eye infection.  
38 C.F.R. § 3.156(a).  To this extent, the veteran's appeal 
is granted and the claim is reopened.  38 U.S.C.A. § 5108.  

Because the claim is reopened, the Board must now evaluate 
the claim on its merits.  The Board finds that the veteran 
has had adequate opportunity to submit evidence and argument 
on the matter, such that the Board's adjudication of the 
claim at this time will not result in prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94. 

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in active service, or secondary to a service-
connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.310.  In this case, the Board finds that no 
medical evidence has been presented or secured demonstrating 
the existence of a present "disability" in the sense that 
an "impairment in earning capacity."  In the absence of 
proof of a present disability, the claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

That is, after a careful review of the claims folder, the 
Board finds that the record contains no competent medical 
evidence that the veteran has current residuals of an eye 
infection for which service connection may be granted.  
Specifically, review of the medical evidence consisting of 
post-service records of treatment and VA examination fails to 
reveal a current diagnosis of any eye disorder.  In November 
1986 some abnormalities of the eye were noted, however, 
current medical records, i.e. the August 1997 VA examination, 
found no abnormality in the eyes beyond refractive error.  
Therefore, even accepting the occurrence of the undocumented 
eye infection in Vietnam the Board is unable to find the 
evidence is supportive of the veteran's claim of service 
connection.  

The Board recognizes that the veteran asserts his loss of 
vision is the result of the eye infection that occurred 
during his period of service in Vietnam.  However, the 
veteran is a lay person and is therefore not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, refractive error is considered a 
congenital or developmental defect, which is not a disease or 
injury for purposes of VA disability compensation.  38 C.F.R. 
§§ 3.303(c), 4.9.

The Board is of the opinion that because the evidence in this 
case is not in relative equipoise service connection may not 
be granted applying the "benefit of the doubt" rule.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102.  Therefore, 
service connection for a left eye infection is denied. 
 
PTSD

The Evidence

At the time of the previous final rating decision, the 
evidence consisted of service medical records and post 
service treatment and examination records.  

An April 1985 VA examination concluded with a diagnostic 
impression of dysthymic neurosis and possible obsessive 
compulsive personality.  In summary the examiner noted that 
the veteran did have the criteria for PTSD at the 
examination.

In February 1986 treatment records a diagnosis of PTSD and 
mixed personality disorder were diagnosed.  

The veteran submitted a 15-page hand written statement in 
March 1986 detailing his claimed stressors.

The veteran's claim was denied on the merits in May 1986 
because the April 1985 psychiatric examination, while noting 
symptoms consistent with PTSD, did not diagnose the disorder.  
The claimant's stressors were also noted to consist primarily 
of a post service shotgun wound.  The veteran did not 
describe a specific life threatening Vietnam experience.

The veteran did not submit further evidence in support of his 
request to reopen the claim of service connection that was 
ultimately denied in June 1993.  After the June 1993 
decision, in support of the present claim to reopen, the 
veteran has submitted his own statements, records of his 
claim for Social Security Administration (SSA) benefits, 
records of VA treatment, and the reports of VA examinations.

The records supporting the grant of SSA included the report 
of an April 1985 examination by a private psychiatrist.  The 
diagnoses were chronic paranoid schizophrenia and dysthymic 
disorder. 

A July 1985 treatment record reviewed the veteran's history 
and noted an impression of rule out adjustment disorder with 
emotional features and rule out PTSD, malingering, mixed 
personality disorder.

In September 1986, the veteran was seen for an outpatient 
evaluation to develop a treatment plan.  It was noted that he 
had multiple visits with no clear history of ongoing 
psychiatric treatment and that he had a very bad reputation 
within the VA system as a manipulator and malingerer.  The 
diagnoses were dysthymia, rule out major depression with 
psychosis, rule out PTSD.

VA treatment records included an October 1986 social work 
note.  The social worker reviewed the veteran's record and 
noted that it was indicative of the veteran being 
manipulative, uncooperative with follow-up, substance abusing 
and seeking behavior, psychological testing indicative of 
extreme schizophrenia, somatic obsessions, severe paranoid 
characterological patterns, borderline intellectual 
functioning, and limited insight.  She noted that attempts to 
assess the veteran for PTSD had not produced any positive 
symptoms or diagnosis. 

A July 1995 intake note into a VA substance abuse treatment 
program included a detailed review of the veteran's history.  
The diagnosis was cocaine dependence, alcohol and marijuana 
abuse, chronic paranoid schizophrenia, rule out depression.

The veteran was evaluated in August 1995 in a "PTSD Intake 
Note," for admission to a VA treatment program.  The 
veteran's history was reviewed, including the stressors 
alleged by the veteran.  Results of psychological testing 
revealed scores higher than the average seen in a general 
psychiatric sample, but lower than the score for a typical 
combat veteran PTSD patient.  Test results also suggested the 
veteran was attempting to mask his rather severe 
psychological problems.  The veteran appeared quite depressed 
with strong tendencies to relate poorly and escape reality 
pressures by withdrawing into fantasy.  It was noted that he 
might be downplaying his PTSD symptoms as well as his 
difficulties with reality testing.  No diagnosis was noted.

The veteran was examined by VA in July 1996.  The examiner 
reviewed the veteran's claims folder.  The veteran's 
description of combat was said to be rather sketchy and 
vague.  He described on encounter of a mortar attack in which 
17 in the company were injured or killed.  The examiner noted 
that a diagnosis of PTSD had never been formally confirmed, 
but he had been referred to the PTSD department.  He also 
acknowledged the findings from the April 1985 psychiatric 
evaluation and diagnoses from the July 1995 VA intake note.  
The examiner diagnosed paranoid schizophrenia, chronic, now 
on medication, but still experiencing hallucination and 
delusion, and substance abuse in 90-day remission.

The veteran was examined again by VA in August 1997.  His 
history was reviewed.  The diagnostic impressions were 
chronic paranoid schizophrenia improved situation with better 
than marginal adjustment, prolonged polysubstance abuse, 
mostly cocaine and marijuana - allegedly clear for about a 
year.  The examiner specifically noted that no PTSD was 
diagnosed. 

The veteran's service personnel records were also added to 
the veteran's claims folder.  They indicated that the veteran 
was a cannoneer with the 35th and 83rd Artilleries while 
stationed in Vietnam.  They did not reflect any combat 
decorations, but did note participation in the Vietnam 
Counter Offensive (Phase Two) in August 1967.

Analysis

The Board finds that the evidence received since the rating 
decision, specifically the veteran's allegations of inservice 
stressors and the veteran's service records indicating a 
strong possibility of combat exposure is so significant that 
it must be considered with all the evidence of record in 
order to fairly decide the merits of the veteran's claim.  
Therefore, the evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  To this extent, the veteran's 
appeal is granted.

Because the claim is reopened, the Board must now evaluate 
the claim on its merits.  Again, the Board finds that the 
veteran has had adequate opportunity to submit evidence and 
argument on the matter, such that the Board's adjudication of 
the claim at this time will not prejudice the veteran.  
Bernard, 4 Vet. App. at 392-94. 

Eligibility for service connection for PTSD requires three 
elements: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  See 38 C.F.R § 3.304(f) (2000) (amended 
effective March 7, 1997) (implements changes as set forth in 
Cohen and deletes requirement of establishing a "clear" 
diagnosis for service connection for PTSD and reference to 
certain awards as conclusive proof of in-service stressors).  

The Board finds that the evidence does not support the grant 
of service connection for PTSD.  Review of the medical 
evidence indicates a single diagnosis of PTSD in mid 1986.  
All previous and subsequent diagnoses have indicated, despite 
review of the veteran's alleged stressors, that the veteran 
suffers from dysthymia or paranoid schizophrenia.  While 
several practitioners have noted PTSD symptomatology or a 
differential diagnosis of PTSD, without exception, they have 
not indicated a diagnosis of PTSD.  Absent a current 
diagnosis of PTSD, the Board cannot find the evidence is 
supportive of entitlement to service connection for PTSD.  
Cohen, 10 Vet. App. 138; Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is not in 
relative equipoise.  Under the circumstances, service 
connection may not be granted, applying the "benefit of the 
doubt" rule.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53.  Accordingly, service connection 
for PTSD is denied.  

Skin Disorder

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service. 38 C.F.R. § 
3.307(a)(6)(iii).  

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those diseases include chloracne or other acneform 
diseases consistent with chloracne. Id.  

Additionally, the diseases listed at 38 C.F.R. § 3.309(e) 
must have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

These presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994) (citing 38 C.F.R. § 3.303 (pertaining to in-service 
radiation exposure)).  Although Combee specifically dealt 
with radiation claims, it also, by analogy, would apply to 
Agent Orange claims.  Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997).  Thus, in this case, the veteran may establish 
service connection for his skin disorder with either proof of 
actual direct causation or by exposure to Agent Orange.

The record does indicate that the veteran has been treated 
periodically for dermatological ailments diagnosed as chronic 
tinea pedis.  However, the veteran does not allege, and 
review of the veteran's service medical records does not 
reveal, any complaints, symptoms, findings, or diagnoses of 
any skin disease or disorder in service.  Therefore, Board 
can find no basis in the evidence to support direct service 
connection based upon in service incurrence or aggravation of 
the veteran's chronic tinea pedis.  

The veteran asserts that his skin disease or disorder is 
chloracne and relies upon the provisions of 38 C.F.R. 
§ 3.309(e) for presumptive service connection.  In November 
1984 the veteran was diagnosed with nummular eczema, 
hyperkeratosis, scars, and chronic tinea pedis at a 
dermatology clinic.  The veteran was diagnosed with tinea 
pedis during a VA dermatology examination in August 1997.  
Review of the available medical evidence does not reveal a 
diagnosis of chloracne.  Accordingly, the Board finds that 
the provisions of 38 C.F.R. § 3.309(e) regarding presumptive 
service connection are inapplicable to the veteran's claim.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is not in 
relative equipoise.  Under the circumstances, service 
connection may not be granted, applying the "benefit of the 
doubt" rule.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, service 
connection for a skin disorder is denied.  


ORDER

New and material evidence having been presented to reopen the 
claims for service connection for a left eye infection and 
PTSD, the claims are reopened.
 
Service connection for a left eye infection, PTSD, and a skin 
disorder is denied.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

